DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 32-38 in the reply filed on 1/13/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 12-26 and 28-31 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 32 requires the compound of Formula II; however, this formula is open to a massive number of distinct alternative compounds and permutations of each substituent.  For example, “EG” in Formula II is open to 24 different end groups, and each of the 24 end groups is open to potentially thousands of different compositions.  When combined with the groups of each other section of the formula (SP1, SP2, SP3, EG1), as well as the number and arrangement markers (e.g., m, n, i) the resultant nd paragraph (MPEP 2173.05(h), section I).  
Claim 32 also contains the limitation “provided that: a) at least one of SP1, SP2 and SP3…”.  This limitation is confusing because it introduces an (a) clause, where an (a) clause has already been introduced in claim 32 (see the step of preparing the tooth surface for bonding).  Furthermore, there is no subsequent (b) clause following the former (a) clause.  As such, it is confusing whether there are additional steps or if these steps are related in some way.
Claim 32 also contains reference to a “the formulae 89 to 96”, which lacks proper antecedent basis as no formulae 89 to 96 has been disclosed or mentioned in the claims.  As such, it is confusing what is being referred to.
Claims 33-38 are likewise rejected as failing to cure the deficiencies of claim 32.
Claims 36-38 contain the limitation where SP1, SP2 and SP3 is “a spacer independently selected from the group consisting of …”.  However, claim 32 requires that at least one of SP1, SP2 and SP3 are selected from the list of compounds of A-R.  As such, claims 36-38 contradict claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaud et al US 20050182148.
Per claims 32 and 34, Gaud teaches a method comprising preparing a tooth surface for bonding [0365], applying a photocleavable adhesive to the tooth surface [0365] (see abstract), contacting the photocleavable adhesive with a dental adhesive to form a bonding mixture (same adhesive to form a bond) (abstract and [0004]), contacting and securing the object and tooth (inherent as this is the purpose of [0365]), and applying a source of light to cure and crosslink the adhesive (see claim 40), wherein the composition can be 2-methyl-acrylic acid 5-methoxy-4-[2-(2-methyl-acryloyloxy)-ethoxy]-2-nitro-benzyl ester (see table at [0166]), which reads on the claimed composition, including the claimed spacer and EG, EG1 substituents.  Although the prior art is silent regarding a single teaching or embodiment that has a combination of all these steps and components, it would have been obvious to one of ordinary skill in the art to have performed a process using known and disclosed steps and compounds taught by Gaud with a reasonable expectation for success and predictable results.
Per claim 33, Gaud teaches allowing sufficient time to bond (inherent as this is the purpose of the invention) and exposing to radiation to debond or remove the object [0005], [0299].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715